PCIJ_A_01_Wimbledon_GBR-FRA-ITA-JPN_DEU_1923-05-22_APP_01_NA_NA_FR.txt. REQUÊTE DU GOUVERNEMENT POLONAIS AUX
FINS D’INTERVENTION.

La Haye, le 22 mai 1923.

\

A la Cour permanente de Justice internationale.

Vu l’article 62 du Statut de la Cour et les articles 58-59
du Réglement de la Cour ;

Considérant que les Gouvernements de Sa Majesté britan-
nique, de la République française, de Sa Majesté le Roi
d'Italie et de Sa Majesté l'Empereur du Japon ont introduit
devant la Cour une instance, par lettre de la Légation de
France à La Haye, datée le 16 janvier 1923, concernant le
fait par les autorités allemandes d’avoir refusé, le 21 mars
1921, au vapeur britannique Wimbledon, affrété par la Société
française d'armement «Les affréteurs réunis », le libre accès
au canal de Kiel ;

Considérant que ledit vapeur Wimbledon était en route
sur Dantzig avec un chargement de 4000 tonnes de marchan-
dises (matériel militaire) à destination du Gouvernement
polonais ; que le Gouvernement allemand a prétendu justifier
le refus opposé au passage du Wimbledon, en alléguant
que, le traité de Paix entre la Pologne et la Russie
n'étant pas encore ratifié, l’état de guerre existait entre
la Pologne et la Russie et que les règlements allemands
sur la neutralité interdisaient le transit sur le territoire
allemand du matériel de guerre à destination de ces deux
pays ; |

Considérant que la Pologne a participé au Traité de
Versailles et que le refus en question a violé les droits et
les intérêts matériels garantis à la Pologne aux termes de
l’article 380 du Traité de Versailles.

Le soussigné dûment autorisé par le Gouvernement de la
République polonaise présente à la Cour, d'accord ave
les Gouvernements de Grande-Bretagne, de France, d'Italie
10
et du Japon, la demande de l'Etat polonais d'intervenir,
aux côtés de ces autres Etats, dans l'affaire du Wimbledon
susindiquée. &
. ee
Le Ministre,

(Signé) JOSEPH DE WiERUSz-KOwWALSKI.
